DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application and Claims Status
Applicant’s amendment and respond filed on 10/20/2022 are acknowledged and entered.

Claims 17-37 were pending.  In the amendment as filed, applicants have amended claim 35.  No claims have been cancelled and/or added.  Therefore, claims 17-37 are currently pending. 

Election/Restrictions
Applicant’s election with traverse of Group I (Claims 17-34 and 37) in the reply filed on 10/20/2022 is acknowledged.  The elected invention is as follows: “Applicant hereby elects to prosecute, with traverse, the claims of Group I (claims 17-34 and 37)”.
The traversal is on the ground(s) that the “search of Groups I and II would not entail undue burden, particularly as Group II encompasses methods that utilize the product of Group I”.  This is not found persuasive because the mere presence of any alleged overlapping subject matter would not constitute a coextensive search because each group of invention would have to be searched to its full extent and not just to the extent of any overlapping subject matter, which would, as a practical matter, encompass non-overlapping subject matter and hence result in a non- coextensive search and in divergent of the search evaluations.  Moreover, the claim 35 is directed to a cancer treatment methodology that encompasses both monotherapy and combination therapy and claim 36 is directed to a bioassay.  These methodologies have widely varying results using different reagents/agents and are unlikely to have similar mode of operations and/or functions.  Accordingly, these methodologies are distinct, i.e. mutually exclusive, because they are drawn to different inventions that have different distinguishing mode of operations, functions, and/or results.
The requirement is still deemed proper and is therefore made FINAL.

Claims 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2022.

Applicant’s election without traverse of species for (a) a type of compound/end product, and (b) a type of reactant in the reply filed on 10/20/2022 is acknowledged.  The elected species are as follows: “Applicant hereby elects, without traverse: (a) As a single specific compound: the following species:
    PNG
    media_image1.png
    203
    466
    media_image1.png
    Greyscale
 The elected species is a tBoc protected compound according to formula (1) wherein: Ring E represents a 6 membered aromatic heterocyclic group (pyridine); R1 is C1-4 alkyl (methyl); R3b is hydrogen, and R3a is -CH2-(4-morpholinyl) substituted by one Rb group which is methyl; R5 is hydrogen; R6 and R7 are C1-8 alkyl (methyl); R9 is -CH2-(4-fluorophenyl); and p is 0. (b) Applicant believes the Examiner may be requesting Applicant to select a particular species with protecting group P1. In response, Applicant elects the same compound as elected in response to species election (a), i.e. 
    PNG
    media_image1.png
    203
    466
    media_image1.png
    Greyscale
, which corresponds to a compound of the following formula in claim 28: 
    PNG
    media_image2.png
    181
    292
    media_image2.png
    Greyscale
wherein the substituents are as recited above in response to species election (a), and wherein P1 is, as recited in claim 29, an amine protecting group, specifically, a tert-butyloxycarbonyl (tBoc) group”.
However, it is relevant to note that applicant elected compound does not read on the claimed formula (I) (
    PNG
    media_image3.png
    228
    310
    media_image3.png
    Greyscale
) as recited by instant claim 17.  The character ‘H’ attached to the nitrogen (‘N’) is well-known in both the chemical art and the pharmaceutical art to represent the hydrogen atom.  Neither the present specification nor instant claim 17 redefine the character ‘H’ to be other than a hydrogen atom.  Therefore, applicant elected compound is not a compound of the claimed formula (I) as recited by instant claim 17.

Claims 18-26 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2022.

Accordingly, claims 17, 27-29, 31-34, and 37 are under consideration in this Office Action.
Priority
As stated in the Application Data Sheet (ADS) filed on 09/28/2020, this present application is a continuation (CON) of 16/409,364 that was filed on 05/10/2019.  16/409,364 is a CON of 15/585,908 that was filed on 05/03/2017.  15/585,908 is a CON of 14/663,534 that was filed on 03/20/2015.  14/663,534 is a CON of 14/112,597 that was filed on 10/18/2013.  14/112,597 is a 371 of PCT/GB2012/050867 filed on 04/20/2012.  PCT/GB2012/050867 claims priority to provisional application 61/477,726 that was filed on 04/21/2011.  Therefore, this application has an effective filing date of 04/21/2011 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 10/20/2022 has been reviewed as recorded in PTO-1449 form.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 27, 28, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17 and 28 as a whole are indefinite for the recited formula because one of ordinary skill in the art would not be able to reasonable determine metes and bounds of the claimed compound.  Claim 17 have one primary claims element that is formula (I) (
    PNG
    media_image3.png
    228
    310
    media_image3.png
    Greyscale
).  Claim 28, which depends on claim 17, have three primary claims elements: (i) the formula 
    PNG
    media_image2.png
    181
    292
    media_image2.png
    Greyscale
; (ii) the formula 
    PNG
    media_image4.png
    179
    322
    media_image4.png
    Greyscale
; and (iii) define that the variable P1 is a protecting group.  However, these formulas are structurally different such that the compound that would read on ‘formula (I)’ would not read on the formulas as recited by claim 28, and as a result, it is unclear how these formulas are limiting to the claimed compound.  Specifically, applicants are claiming a variety of different formulas, however, one of ordinary skill in the art would not reasonably determine metes and bounds of the claimed compound for claims 17 and 28 as a whole.
Here, in formula (I) of claim 17, the character ‘H’ attached to the nitrogen is well-known in both the chemical art and the pharmaceutical art to represent the hydrogen atom.  Neither the present specification nor instant claim 17 redefine the character ‘H’ to be other than a hydrogen atom.  The present specification generically defines the term ‘protecting group’: (pg. 83, lines 21-27)
An amine group may be protected, for example, as an amide (-NRCO-R) or a carbamate (NRCO-OR), for example, as: a methyl amide (-NHCO-CH3); a benzyl carbamate (-NHCO-OCH2C6H5, -NH-Cbz or NH-Z); as a t-butyl carbamate (-NHCO-OC(CH3)3, -NH-Boc); a 2-biphenyl-2-propyl carbamate (-NHCO-OC(CH3)2C6H4C6H5, -NH-Bpoc), as a 9-fluorenylmethyl carbamate (-NH-Fmoc), as a 6-nitroveratryl carbamate (-NH-Nvoc), as a 2-trimethylsilylethyl carbamate (-NH-Teoc), as a 2,2,2-trichloroethyl carbamate (-NH-Troc), as an allyl carbamate (-NH-Alloc), or as a 2(-phenylsulfonyl)ethyl carbamate (-NH-Psec).

This definition does not provide any type of correlation between the hydrogen atom of formula (I) as recited by claim 17 and the variable P1/protecting group of the formulas as recited by claim 28.  Therefore, it is unclear as to the correlation among the formulas of claims 17 and 28, and as a result, one of ordinary skill in the art would not be able to reasonable determine metes and bounds of the claimed compound.  And, claims 17 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Regarding claim 27, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 27 is indefinite for recitation of “or is”.  Here, the term ‘or’ is a definite expression, and as a result, the addition of the term ‘is’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Consequently, claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Regarding claim 29, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 29 is indefinite for recitation of “or is”.  Here, the term ‘or’ is a definite expression, and as a result, the addition of the term ‘is’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Consequently, claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Regarding claim 37, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 37 is indefinite for the step limitations of “followed by a deprotection reaction suitable to remove the P1 protecting group; and/or (b) interconversion of a compound of formula (I) or protected derivative thereof to a further compound of formula (I) or protected derivative thereof”.  One of ordinary skill in the art would not be able to reasonable determine metes and bounds of the product produce by these steps.  The present specification generically defines the interconversion step: (pg. 73, lines 22-24)
In one embodiment, the interconversion of process (c) comprises the following reaction: 
    PNG
    media_image5.png
    143
    554
    media_image5.png
    Greyscale
 wherein P1 represents a suitable protecting group such as a tert-butyloxycarbonyl (tBoc) group, and Het represents a 3-12 membered heterocyclyl group which may be optionally substituted by one or more Rb groups and wherein Rb, R1, R5, R6, R7, R8, R9, G, J, E and p are as defined hereinbefore, followed by a deprotection reaction suitable to remove the P1 protecting group.

This definition show that both the reactant and product have the ‘protecting group’, however, the previous step as claimed require the removal of the ‘protecting group’.  Thus, it is unclear how the product has the ‘protecting group’ when the reactant’s ‘protecting group’ has been remove.  Accordingly, claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 17, 33, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 15-17 of U.S. Patent No. 9,018,214 B2 (referred hereinafter as Woolford et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the compounds and compositions of the instant claims 17, 33, and 34 and the compounds and compositions of claims 1, 13, and 15-17 of Woolford et al. have similar structural features.
Specifically, Woolford et al. claim compound of formula (Ik)a and (Ik)b of claim 13 and the compounds of claim 15 anticipated the compound of formula (I) of instant claim 17 for (i) formula (Ik)a and (Ik)b of claim 13 have similar structural features as formula (I) of instant claim 17; and (ii) the compounds of claim 15 read on formula (I) of instant claim 17.  However, while Woolford et al. do not explicitly claim the limitation of ‘protected form’ as recited in the preamble of instant claim 17, this limitation is not afforded any patentable weight for (i) the term does not invoke any type of specificity regarding its structural feature(s) and (ii) the present specification does not define this term with any type of specificity regarding its structural feature(s).  Further, the body of instant claim 17 fully and intrinsically sets forth all of the limitations of the claimed invention.  As recognized by MPEP § 2111.02(II):
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).

Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,018,214 B2.

Claims 17 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 18 of U.S. Patent No. 9,617,248 B2 (referred hereinafter as Chessari et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the compounds and compositions of the instant claims 17 and 33 and the compounds and compositions of claims 1, 17, and 18 of Chessari et al. have similar structural features.
Specifically, Chessari et al. claim compounds of claim 17 anticipated the compound of formula (I) of instant claim 17 for these compounds read on formula (I) of instant claim 17.  However, while Chessari et al. do not explicitly claim the limitation of ‘protected form’ as recited in the preamble of instant claim 17, this limitation is not afforded any patentable weight for (i) the term does not invoke any type of specificity regarding its structural feature(s) and (ii) the present specification does not define this term with any type of specificity regarding its structural feature(s).  Further, the body of instant claim 17 fully and intrinsically sets forth all of the limitations of the claimed invention.  As recognized by MPEP § 2111.02(II):
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).

Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,617,248 B2.

Claims 17 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 18 of U.S. Patent No. 9,617,283 B2 (referred hereinafter as Chessari et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the compounds and compositions of the instant claims 17 and 33 and the compounds and compositions of claims 1, 17, and 18 of Chessari et al. have similar structural features.
Specifically, Chessari et al. claim compounds of claim 17 anticipated the compound of formula (I) of instant claim 17 for these compounds read on formula (I) of instant claim 17.  However, while Chessari et al. do not explicitly claim the limitation of ‘protected form’ as recited in the preamble of instant claim 17, this limitation is not afforded any patentable weight for (i) the term does not invoke any type of specificity regarding its structural feature(s) and (ii) the present specification does not define this term with any type of specificity regarding its structural feature(s).  Further, the body of instant claim 17 fully and intrinsically sets forth all of the limitations of the claimed invention.  As recognized by MPEP § 2111.02(II):
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).

Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,617,283 B2.


Claims 17 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16-18 of U.S. Patent No. 9,663,512 B2 (referred hereinafter as Chessari et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the compounds and compositions of the instant claims 17 and 33 and the compounds and compositions of claims 1 and 16-18 of Chessari et al. have similar structural features.
Specifically, Chessari et al. claim compounds of claims 16 and 17 anticipated the compound of formula (I) of instant claim 17 for these compounds read on formula (I) of instant claim 17.  However, while Chessari et al. do not explicitly claim the limitation of ‘protected form’ as recited in the preamble of instant claim 17, this limitation is not afforded any patentable weight for (i) the term does not invoke any type of specificity regarding its structural feature(s) and (ii) the present specification does not define this term with any type of specificity regarding its structural feature(s).  Further, the body of instant claim 17 fully and intrinsically sets forth all of the limitations of the claimed invention.  As recognized by MPEP § 2111.02(II):
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).

Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,663,512 B2.

Claims 17, 33, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 15, and 16 of U.S. Patent No. 9,676,768 B2 (referred hereinafter as Woolford et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the compounds and compositions of the instant claims 17, 33, and 34 and the compounds and compositions of claims 1, 13, 15, and 16 of Woolford et al. have similar structural features.
Specifically, Woolford et al. claim compound of formula (Ik)a and (Ik)b of claim 13 and the compounds of claim 15 anticipated the compound of formula (I) of instant claim 17 for (i) formula (Ik)a and (Ik)b of claim 13 have similar structural features as formula (I) of instant claim 17; and (ii) the compounds of claim 15 read on formula (I) of instant claim 17.  However, while Woolford et al. do not explicitly claim the limitation of ‘protected form’ as recited in the preamble of instant claim 17, this limitation is not afforded any patentable weight for (i) the term does not invoke any type of specificity regarding its structural feature(s) and (ii) the present specification does not define this term with any type of specificity regarding its structural feature(s).  Further, the body of instant claim 17 fully and intrinsically sets forth all of the limitations of the claimed invention.  As recognized by MPEP § 2111.02(II):
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).

Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 9,676,768 B2.



















Although the Office have cited some of applications and/or patents for the nonstatutory double patenting rejections (see rejections below), it is noted that the instant application is from an enormous family of applications and patents, which are commonly owned, such that it is burdensome for the Office to identify all potential applications and/or patents that can invoke the issue of nonstatutory double patenting.  Therefore, applicants are requested to assist the Office in identifying all potential applications and/or patents that raises the issue of nonstatutory double patenting with regard to the claims of the instant application, specifically for instant claims 17, 27-29, 33, 34, and 37.

Allowable Subject Matter
Claims 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
December 3, 2022